Case 3:19-cv-01110-LAB-AHG Document 52 Filed 06/29/20 PageID.307 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
     CRAIG RICHARD,                                   Case No. 3:19-cv-1110-LAB-AHG
12
                                       Plaintiff, ORDER DISMISSING THE
13                                                ENTIRE ACTION WITH
                 v.                               PREJUDICE
14
15   C/O GALBRAITH, et al.,
16                                  Defendants.
17
18         The parties’ Joint Motion to Dismiss the Entire Action with Prejudice, Dkt.
19   No. 51, is GRANTED. All claims against all parties to this action are dismissed
20   with prejudice.
21
22 Dated: June 29, 2020
                                                      Hon. Larry Allan Burns
23                                                    Chief United States District Court Judge
24
25
26
27
28
                                                  1
                       Order Dismissing the Entire Action with Prejudice (3:19-cv-1110-LAB-AHG)
